Plaintiff, a patron of one of the defendant’s Longehamps restaurants, on the assumption that he was passing through an unobstructed exit, walked into a plate glass window and was injured, for which he has recovered damages. The jury was free to find that the passageway, partitioned by the glass, had been used freely, prior to the accident as an entrance and an exit during the summer, and that the glass was not made visible by posters or any other device to one using the passageway. Judgment in favor of the plaintiff and against the defendant, insofar as appealed from, affirmed, with costs. No opinion. Hagarty, Acting P. J.> Nolan and Sneed, JJ., concur; Johnston and Adel, JJ., dissent and vote to reverse the judgment insofar as appealed from and to dismiss the complaint on the ground that no negligence on the part of defendant was established, and that, in any event, plaintiff was guilty of contributory negligence.